            Case 1:21-cr-00068-TNM Document 21 Filed 02/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                         v.

 JENNY LOUISE CUDD,                                    Case No. 1:21-cr-00068 (TNM)

                         Defendant.


                                             ORDER

          Defendant Jenny Louise Cudd seeks permission for pre-paid, work-related travel to

Mexico from February 18, 2021 through February 21, 2021. See ECF No. 13. Neither

Defendant’s Pretrial Services Officer nor the Government oppose this request. Id. ¶¶ 6–7. The

Court also notes the Defendant has no criminal history and there is no evidence before the Court

suggesting the Defendant is a flight risk or poses a danger to others. For these reasons, it is

hereby

          ORDERED that Defendant’s Unopposed [13] Motion to Travel is GRANTED; and it is

further

          ORDERED that Defendant shall provide her itinerary to her supervising Pretrial

Services Officer and follow any other instructions provided by Pretrial Services.

          SO ORDERED.
                                                                            2021.02.05
                                                                            16:01:43 -05'00'
Dated: February 5, 2021                               TREVOR N. McFADDEN, U.S.D.J.
